PER CURIAM.
In this action under the Miller Act, 49 Stat. 793, 40 U.S.C.A., § 270a et seq., a subcontractor seeks to recover on the special bond which the statute requires principal contractors to furnish. It is admitted that the complaint was filed more than a year after the date of final settlement of the prime contract as certified by the Comptroller General, despite the express provision of the Miller Act that “ * * no such suit shall be commenced after the expiration of one year after the date of final settlement of such contract.” 40 U.S.C.A. § 270b(b). The district court properly held that this suit is barred by the statutory time limitation. Accord, United States for Use of Soda v. Montgomery, 3 Cir., 1958, 253 F.2d 509; Peerless Casualty Co. v. United States, 1 Cir., 1957, 241 F.2d 811.
Judgment will be affirmed.